Citation Nr: 1504091	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 50 percent for a service-connected headache disorder on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran, C.B., and E.T.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 1996 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In April 1997, the Veteran presented testimony at an RO formal hearing; in August 2006, C.B., a radiologist, testified at a Board hearing conducted on the Veteran's behalf and held by another Veterans Law Judge; and in December 2014, E.T., a psychologist, testified at a Board hearing conducted on the Veteran's behalf and held by the undersigned Veterans Law Judge.  While these two Board hearings were conducted by different Veterans Law Judges, thereby presumptively entitling the Veteran to a third panel hearing, the Veteran's attorney specifically waived the Veteran's right to such a hearing on the record during the December 2014 hearing.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Transcripts of the hearings are associated with the Veteran's claims file.

This case has a lengthy procedural history.  A March 1996 rating decision denied service connection for headaches and granted a noncompensable evaluation for residuals of a head injury.  A June 1996 rating decision found clear and unmistakable error in the March 1996 rating decision and granted a 10 percent rating for the residuals of a head injury, to include headaches pursuant to Diagnostic Code 9304 (previously considered under Diagnostic Code 7805).  The Board remanded the claim of the evaluation for residuals of a head injury, including headaches and scars, in January 2000 and denied the claim in March 2002.  The Veteran appealed the Board's March 2002 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal submitted a Joint Motion for Remand to the Court, and the Court granted the Joint Motion in December 2002.  

In order to effectuate the mandates of the Joint Motion, the Board remanded the claim in September 2003 and December 2004.  In a January 2006 rating decision, the RO granted a 10 percent evaluation for the scars and in doing so recharacterized the disability on appeal as two disabilities: scars, residuals of head trauma, rated as 10 percent disabling pursuant to Diagnostic Code 7800, and headaches, residuals of head trauma, rated as 10 percent disabling pursuant to Diagnostic Codes 8045-9304.  

The Board again considered the claim and remanded the evaluations for the scars, headaches and TDIU in April 2007.  In March 2010 the RO granted service connection for traumatic brain injury under Diagnostic Code 8045.  

In August 2012, the Board issued a decision granting a maximum schedular 50 percent rating pursuant to Diagnostic Code 8100 for the Veteran's headache disorder.  The Board also adjudicated increased rating claims for bilateral hearing loss, photophobia, and residuals of a traumatic brain injury and remanded claims for an increased evaluation for posttraumatic stress disorder (PTSD), increased evaluation for scars, residuals of head trauma, and the earlier effective date claims for the grants of service connection for PTSD and TDIU.  The Veteran appealed the portion of the Board's decision regarding the increased rating claims to the Court. (The Veteran indicated that he did not wish to appeal the Board's decisions regarding his earlier effective date claims.)  In a Memorandum Decision issued in February 2014, the Court affirmed the Board's decisions regarding the claims seeking increased ratings for hearing loss, photophobia, and traumatic brain injury residuals, but vacated the Board's decision regarding the increased rating claim for a headache disorder.  

While the Court expressly vacated the portion of the Board's decision "assigning a 50 [percent] schedular rating for headaches," the Board has nevertheless phrased the issue on appeal as one seeking a rating in excess of 50 percent, consistent with the statutory prohibition against the Court reversing the Board's favorable findings.  See 38 U.S.C.A. § 7261(a)(4) (West 2014).  Moreover, during the December 2014 Board hearing, the Veteran's attorney characterized the issue on appeal as a claim seeking a rating in excess of 50 percent on an extraschedular basis, indicating the Veteran's satisfaction with the schedular 50 percent rating granted by the Board.  The Board has accordingly phrased the issue on appeal as a claim seeking a rating higher than 50 percent on an extraschedular basis, so as to accurately represent the benefit sought by the Veteran.

As to the issues remanded by the Board in August 2012, namely the claims seeking increased ratings for scars and PTSD and earlier effective dates for the grants of service connection for PTSD and TDIU, the development related to these issues requested by the Veterans Law Judge who chaired the 2006 Board hearing (which included testimony on these matters) has not yet been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When vacating the portion of the Board's decision denying a rating higher than 50 percent for the Veteran's headache disorder (a residual disability from his service-connected TBI), the Court found that the Board failed to provide adequate reasons and bases for discrediting the Veteran's reported headache symptomatology and for finding that the schedular rating criteria for migraine headaches adequately contemplated all of the Veteran's reported headache symptomatology, including his "black-out spells" which have been described in various medical reports as syncope, seizures, black-out spells and episodal loss of consciousness.  

In that regard, during the recent Board hearing in December 2014, the Veteran's attorney indicated that the Veteran experiences these "black-out spells" as a result of extreme headache pain; in other words, the Veteran's headache pain is so extreme as to cause periodic episodes of unconsciousness.  Thus, the Veteran's attorney argues that these episodes are properly considered as part of the Veteran's headache symptomatology, and as these episodes are not expressly considered by the headache rating criteria and cause marked interference with employment, the Veteran should be awarded an increased rating on an extraschedular basis to compensate him for this symptomatology.

While the record reflects these symptoms resulted from the initial head injury in service, it is unclear as to whether these episodes are indeed manifestations of the Veteran's headache disorder, or rather non-classifiable symptoms of the Veteran's service-connected traumatic brain injury, which would be properly evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  

Given this need for clarification, and given that the Veteran last underwent a VA examination to assess the severity of this headaches in May 2009, a new VA examination is required.  

Moreover, as the Veteran receives ongoing VA treatment for his headaches, and his treatment records were last obtained in March 2008, subsequent outstanding records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from March 2008 to the present.

2.  Afford the Veteran a VA examination conducted by a neurologist to determine the severity and symptoms of the Veteran's service-connected headache disorder.  The Veteran's claims file, to include all electronic records, must be provided to the examiner.

After eliciting a history of the Veteran's headache symptoms from the Veteran, reviewing the claims file, and conducting an appropriate clinical examination, the examiner should enumerate the Veteran's headache disorder symptoms and describe the severity and functional impact of each.

The examiner is asked to clarify the nature and etiology of the Veteran's reported "black-out spells" and state whether these episodes are manifestations of his headache disorder or symptoms of his TBI.

The examiner should comment on the testimony and report of E.T., Ph.D., C.R.C.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the development requested above has been completed, refer the claim of entitlement to rating higher than 50 percent for a headache disorder to the Director of Compensation and Pension for consideration for an extraschedular rating.

4.  Then, readjudicate the claim of entitlement to a rating higher than 50 percent for a headache disorder on an extraschedular basis.  If the full benefit sought (i.e. a total rating) remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	MICHAEL A. HERMAN	M. TENNER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	                                                          H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

